Exhibit 99.1 MAG SILVER CORP. (An exploration stage company) Unaudited Condensed Interim Consolidated Financial Statements For the three months ended March 31, 2011 Dated: June 14, 2011 A copy of this report will be provided to any shareholder who requests it. VANCOUVER OFFICE Suite 770 800 West Pender Street Vancouver, BC V6C 2V6 phone toll free fax TSX:MAG NYSE-A:MVG www.magsilver.com info@magsilver.com MAG SILVER CORP. (An exploration stage company) Condensed Interim Consolidated Statements of Financial Position(Unaudited) (expressed in Canadian dollars) March 31, 2011 December 31, 2010 January 1, 2010 (Note 15) (Note 15) ASSETS CURRENT Cash $ $ $ Accounts receivable (Note 3) Marketable securities (Note 4) Prepaid expenses TOTAL CURRENT ASSETS EQUIPMENT AND LEASEHOLD IMPROVEMENTS (Note 5) INVESTMENT IN ASSOCIATE (Note 6) EXPLORATION AND EVALUATION ASSETS (Note 7) TOTAL ASSETS $ $ $ LIABILITIES CURRENT Trade and other payables $ $ $ SHAREHOLDERS' EQUITY Share capital (Note 8) Authorized - unlimited common shares, without par value Issued and outstanding common shares at March 31, 2011 - 55,345,887 (Dec 31, 2010 - 55,161,614 and Jan 1, 2010 - 49,316,569) Share option reserve Accumulated other comprehensive (loss) income ) ) Deficit ) ) ) TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ $ CONTINUING OPERATIONS (Note 1) COMMITMENTS (Notes 7 and 14) SUBSEQUENT EVENTS (Note 16) See accompanying notes to the condensed interim consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Condensed Interim Consolidated Statements of Comprehensive Loss (Unaudited) (expressed in Canadian dollars) For the For the three month three month period ended period ended March 31, 2010 March 31, 2011 (Note 15) EXPENSES Accounting and audit $ $ Amortization Filing and transfer agent fees Foreign exchange (gain) loss ) General office and property investigation Legal Management and consulting fees Shareholder relations Share based payment expense Travel INTEREST INCOME GAIN ON WARRANT MARK-TO-MARKET (Note 4) - NET LOSS $ ) $ ) OTHER COMPREHENSIVE LOSS CURRENCY TRANSLATION ADJUSTMENT ) ) UNREALIZED GAIN (LOSS) ON MARKETABLE SECURITIES, NET OF TAX ) ) ) TOTAL COMPREHENSIVE LOSS $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See accompanying notes to the condensed interim consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Condensed Interim Consolidated Statements of Changes in Shareholders' Equity (Unaudited) (expressed in Canadian dollars) Accumulated Common shares Share other Total Total without par value Option comprehensive Deficit shareholders' Shares Amount Reserve loss ("AOCL") Deficit and "AOCL" equity Balance, January 1, 2010 Issued for cash (Note 8a) - Stock options exercised (Note 8b) - - - Share based payment expense (Note 8b) - Currency translation adjustment - Unrealized gain on marketable securities (Note 4) - Net loss - Balance, December 31, 2010 $ 146,021,112 $ 12,410,963 $ 104,802,338 Stock options exercised (Note 8b) - - - Share based payment expense (Note 8b) - Currency translation adjustment - Unrealized gain on marketable securities (Note 4) - Net loss - Balance, March 31, 2011 $ 146,935,369 $ 12,558,709 $ 102,997,577 3 Month Comparative: Balance, January 1, 2010 Stock options exercised - - - Share based payment expense - Currency translation adjustment - Unrealized gain on marketable securities - Net loss - Balance, March 31, 2010 $ 108,974,296 $ 11,856,383 See accompanying notes to the condensed interim consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Condensed Interim Consolidated Statements of Cash Flows(Unaudited) (expressed in Canadian dollars) For the For the three month three month Period ended Period ended March 31, March 31, OPERATING ACTIVITIES Net loss $ ) $ ) Items not involving cash: Amortization Gain on warrant mark-to-market (Note 4) ) - Share based payment expense Unrealized Foreign Exchange Gain ) ) Changes in operating assets and liabilities Accounts receivable ) ) Prepaid expenses ) ) Trade and other payables ) INVESTING ACTIVITIES Purchase of equipment and leasehold improvements ) ) Investment in associate (note 6) ) ) Exploration and evaluation asset acquisitions (Note 7) FINANCING ACTIVITIES Issuance of common shares upon exercise of stock options DECREASE IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ Non-cash investing and financing activities: Deferred exploration costs in accounts payable and accrued liabilities $ $ See accompanying notes to the condensed interim consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) 1. CONTINUING OPERATIONS MAG Silver Corp. (the “Company” or “MAG”) was incorporated on April 21, 1999 under the Company Act of the Province of British Columbia and its shares were listed on the TSX Venture Exchange on April 21, 2000. On October 5, 2007, the Company moved to the TSX. The Company is an exploration and predevelopment company working on mineral properties it has staked or acquired by way of option agreement, principally in Mexico. The Company has not yet determined whether these mineral properties contain any economically recoverable ore reserves. The Company defers all acquisition, exploration and development costs related to the properties on which it is conducting exploration. The recoverability of these amounts is dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development of the interests, and future profitable production, or alternatively, upon the Company’s ability to dispose of its interests on a profitable basis. These condensed interim consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) applicable to a going concern, which assume that the Company will realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The Company has incurred losses from inception and does not currently have any revenue generating operations. The Company’s ability to continue as a going concern is dependent upon its ability in the future to achieve profitable operations and, in the meantime, to obtain the necessary financing to meet its obligations and repay its liabilities when they become due. External financing, predominantly by the issuance of equity to the public, will be sought to finance the operations of the Company. Although the Company has taken steps to verify title to the properties on which it is conducting exploration and in which it has an interest, in accordance with industry standards for the current stage of exploration of such properties, these procedures do not guarantee the Company’s title. Property title may be subject to unregistered prior agreements and non-compliance with regulatory requirements. Address of registered offices of the Company: 1600 – 925 West Georgia Street Vancouver, British Columbia, CanadaV6C 3L2 Head office and principal place of business: 770 – 800 West Pender Street Vancouver, British Columbia, CanadaV6C 2V6 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation and First Time Adoption of International Financial Reporting Standards (“IFRS”) In February 2008, the Canadian Accounting Standards Board confirmed January 1, 2011 as the date that IFRS would replace Canadian generally accepted accounting principles for publicly accountable enterprises, with a transition date of January 1, 2010. These are the Company’s first interim IFRS condensed consolidated financial statements for the first quarter of the period covered MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) by the first IFRS consolidated annual financial statements to be presented in accordance with IFRS for the year ending December 31, 2010.The impact of the transition from Canadian Generally Accepted Accounting Principles (Canadian “GAAP”) to IFRS is explained in Note 15. These IFRS condensed interim consolidated financial statements were prepared in accordance with International Accounting Standard (“IAS”) 34 Interim Financial Reporting. They do not include all of the information required for full annual financial statements. The accounting policies set out below have been applied consistently to all periods presented in preparing the opening statement of financial position at January 1, 2010 (Note 15) for purposes of transition to IFRS. The accounting policies have been applied consistently by the Company and its subsidiaries. These condensed interim consolidated financial statements have been prepared on a historical cost basis except for the revaluation of certain financial instruments, which are stated at their fair value.In addition, these condensed interim consolidated financial statements have been prepared using the accrual basis of accounting, except for cash flow information. (a)Basis of consolidation These condensed interim consolidated financial statements include the accounts of the Company and the entities controlled by the Company (its subsidiaries, including special purpose entities). Control exists when the Company has the power to govern the financial and operating policies of an entity so as to obtain benefits from the entity’s activities. Subsidiaries are included in the consolidated financial results of the Company from the effective date that control is obtained up to the effective date of disposal or loss of control. The principal subsidiaries as at March 31, 2011 are Minera Los Lagartos, S.A. de C.V., Minera Pozo Seco S.A. de C.V., and Minera Sierra Vieja S.A. de C.V.All significant intercompany balances, transactions, revenues and expenses have been eliminated upon consolidation. These condensed interim consolidated financial statements also include the Company’s 44% interest in the Juanicipio Joint Venture (Note 6), a significant investment in an associate (Note 2(b)) accounted for using the equity method. A special purpose entity (“SPE”), as defined by SIC 12 – Consolidation – Special Purpose Entities (“SIC 12”), is consolidated by the Company when the Company controls the SPE. The Company has determined that none of the entities in which it has interests meet the definition of an SPE. Where necessary, adjustments have been made to the financial statements of the Company’s subsidiaries and associates prior to consolidation, to conform the significant accounting policies used in their preparation to those used by the Company. (b)Investments in Associates The Company conducts a portion of its business through equity interests in associates. An associate is an entity over which the Company has significant influence, and is neither a subsidiary nor a joint venture. The Company has significant influence when it has the power to participate in the financial and operating policy decisions of the associate but does not have control or joint control over those policies. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) The Company accounts for its investments in associates using the equity method. Under the equity method, the Company’s investment in an associate is initially recognized at cost and subsequently increased or decreased to recognize the Company's share of earnings and losses of the associate and for impairment losses after the initial recognition date. The Company's share of earnings and losses of associates are recognized in profit or loss during the period. Distributions received from an associate are accounted for as a reduction in the carrying amount of the Company’s investment. At the end of each reporting period, the Company assesses whether there is any evidence that an investment in associate is impaired. This assessment is generally made with reference to the timing of exploration work, work programs proposed, exploration results achieved, and an assessment of the likely results to be achieved from performance of further exploration by the associate.When there is evidence that an investment in associate is impaired, the carrying amount of such investment is compared to its recoverable amount. If the recoverable amount of an investment in associate is less than its carrying amount, the carrying amount is reduced to its recoverable amount and an impairment loss, being the excess of carrying amount over the recoverable amount, is recognized in the period of impairment. When an impairment loss reverses in a subsequent period, the carrying amount of the investment in associate is increased to the revised estimate of recoverable amount to the extent that the increased carrying amount does not exceed the carrying amount that would have been determined had an impairment loss not been previously recognized. A reversal of an impairment loss is recognized in net earnings in the period the reversal occurs. (c)Measurement uncertainty The preparation of financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reported period. Significant estimates used in preparation of these financial statements include estimates of the net realizable value and any impairment of exploration and evaluation assets and of investment in associates, recoveries of receivable balances, provisions including closure and reclamation , share based payment, and income tax provisions. Actual results may differ from those estimated. (d)Financial instruments Financial assets and financial liabilities are recognized when the Company becomes a party to the contractual provisions of the financial instrument. The Company classifies financial instruments as either held-to-maturity, available-for-sale, fair value through profit or loss (“FVTPL”), loans and receivables, or other financial liabilities. Financial assets held to maturity, loans and receivables and other financial liabilities, are measured at amortized cost. Available-for-sale instruments are measured at fair value with unrealized gains and losses recognized in other comprehensive income (“OCI”). Instruments classified as FVTPL are measured at fair value with unrealized gains and losses recognized in the statement of comprehensive loss. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) The Company has designated its cash as FVTPL, which is measured at fair value. Accounts receivable are classified as loans and receivables, which are measured at amortized cost. Trade and other payables are classified as other liabilities, which are measured at amortized cost. Marketable securities that meet the definition of a derivative are classified as FVTPL and are measured at fair value with unrealized gains and losses recognized in the statement of comprehensive loss. All of the Company’s other marketable securities have been designated as available-for-sale, and are reported at fair value. Other comprehensive income includes the gains and losses from available-for-sale securities which are not included in profit or loss until realized, and currency translation adjustments on its net investment in foreign operations. (e)Cash Due to the low interest rate on deposits and maintaining resources liquid for the Company’s ongoing exploration activities, management has maintained the Company’s cash in high interest savings accounts. (f)Exploration and evaluation assets The Company is in the exploration stage with respect to its activities and accordingly follows the practice of capitalizing all costs relating to the acquisition, exploration and evaluation of its mining rights and crediting all revenues received against the cost of the related interests. At such time as commercial production commences, these costs will be depleted on a units-of-production method based on proven and probable reserves. The carrying values related to abandoned interests are charged to profit or loss at the time of any abandonment. Exploration and evaluation expenditures include acquisition costs of rights to explore; topographical, geological, geochemical and geophysical studies; exploratory drilling; trenching and sampling; and activities involved in evaluating the technical feasibility and commercial viability of extracting mineral resources. This includes the costs incurred in determining the most appropriate mining/processing methods and developing feasibility studies. Management reviews the carrying amount of exploration and evaluation assets for impairment when facts or circumstances suggest that the carrying amount is not recoverable. This review is generally made with reference to the timing of exploration work, work programs proposed, exploration results achieved by the Company and by others in the related area of interest, and an assessment of the likely results to be achieved from performance of further exploration. When the results of this review indicate that indicators of impairment exist, the Company estimates the recoverable amount of the deferred exploration costs and related mining rights by reference to the potential for success of further exploration activity and/or the likely proceeds to be received from sale or assignment of the rights. When the carrying amount of exploration and evaluation assets are estimated to exceed their recoverable amounts, an impairment loss is recorded in the statement of comprehensive loss.If conditions that gave rise to the impairment no longer exist, a reversal of impairment may be recognized in a subsequent period, with the carrying MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) amount of the exploration and evaluation asset increased to the revised estimate of recoverable amount to the extent that the increased carrying amount does not exceed the carrying amount that would have been determined had an impairment loss not been previously recognized.A reversal of an impairment loss is recognized in profit or loss in the period the reversal occurs. (g)Equipment and leasehold improvements Equipment is recorded at cost less accumulated amortization and impairment losses if any, and is amortized at the following annual rates: Computer equipment30% declining balance Field equipment 30% declining balance Leasehold improvementsstraight line over lease term When parts of an item of equipment have different useful lives, they are accounted for as separate items (major components) of equipment, and depreciated over their respectful useful lives. (h)Income taxes Deferred income taxes relate to the expected future tax consequences of differences between the carrying amount of statement of financial position items and their corresponding tax values.Deferred tax assets, if any, are recognized only to the extent that, in the opinion of management, it is probable that sufficient future taxable profit will be available to recover the asset.Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of substantive enactment. (i)Provisions Provisions are liabilities that are uncertain in timing or amount. The Company records a provision when and only when: (i) The Company has a present obligation (legal or constructive) as a result of a past event; (ii) It is probable that an outflow of resources embodying economic benefits will be required to settle the obligation; and (iii) A reliable estimate can be made of the amount of the obligation. Constructive obligations are obligations that derive from the Company’s actions where: (i) By an established pattern of past practice, published policies or a sufficiently specific current statement, the Company has indicated to other parties that it will accept certain responsibilities; and (ii) As a result, the Company has created a valid expectation on the part of those other parties that it will discharge those responsibilities. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) Provisions are reviewed at the end of each reporting period and adjusted to reflect management’s current best estimate of the expenditure required to settle the present obligation at the end of the reporting period. If it is no longer probable that an outflow of resources embodying economic benefits will be required to settle the obligation, the provision is reversed. Provisions are reduced by actual expenditures for which the provision was originally recognized. Where discounting has been used, the carrying amount of a provision increases in each period to reflect the passage of time. This increase (accretion expense) is included in profit or loss for the period. Closure and reclamation The Company records a provision for the present value of the estimated closure obligations, including reclamation costs, when the obligation (legal or constructive) is incurred, with a corresponding increase in the carrying value of the related assets.The carrying value is amortized over the life of the mining asset on a units-of-production basis commencing with initial commercialization of the asset.The liability is accreted to the actual liability on settlement through charges each period to profit or loss. The provision for closure and reclamation is reviewed at the end of each reporting period for changes in estimates and circumstances. (j) Presentation currency The Company’s reporting and presentation currency is the Canadian dollar. The functional currency of MAG and its Mexican subsidiaries is the Canadian Dollar and United States Dollar (“$US”), respectively. These condensed interim consolidated financial statements have been translated to the Canadian dollar in accordance with IAS 21 The Effects of Changes in Foreign Exchange Rates. These guidelines require that assets and liabilities be translated using the exchange rate at period end, and income and expenses are translated using the rate that approximates the exchange rates at the dates of the transactions (i.e. the average rate for the period). Subsequent to the adoption of IFRS, the resulting exchange differences are reported as a separate component of shareholders’ equity titled “Cumulative Translation Adjustment”. (k)Foreign currency translation In preparing the financial statements of the individual entities, transactions in currencies other than the entity’s functional currency (foreign currencies) are recorded at the rates of exchange prevailing at the dates of the transactions. At each statement of financial position date, monetary assets and liabilities are translated using the period end foreign exchange rate. Non-monetary assets and liabilities are translated using the historical rate on the date of the transaction. Non-monetary assets and liabilities that are stated at fair value are translated using the rate on the date that the fair value was determined. All gains and losses on translation of these foreign currency transactions are included in profit or loss. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) (l)Earnings (loss) per common share Basic earnings (loss) per share calculations are based on the weighted average number of common shares outstanding. The Company uses the treasury stock method for the calculation of diluted earnings per share. Diluted earnings per share is computed using the weighted average number of common and common equivalent shares outstanding during the year. Common equivalent shares consist of the incremental common shares upon the assumed exercise of stock options and warrants, but are excluded from the computation if their effect is anti-dilutive. For the quarter ended March 31, 2011, theCompany had 3,783,933 (2010 –3,642,118)common share equivalentsconsisting of the commonshares issuable upon the exercise of outstanding exercisable stock options.These common share equivalents were not includedfor the purpose of calculating diluted earnings per shareas their effect would be anti-dilutive. (m)Share based payments The fair value of all stock-based compensation and other stock-based payments are estimated as of the date of the grant using the Black-Scholes-Merton option valuation model and are recorded in profit and loss over their vesting periods.Stock options with graded vesting schedules are accounted for as separate grants with different vesting periods and fair values. Changes to the estimated number of awards that will eventually vest are accounted for prospectively. (n)Changes in Accounting Standards The Company has reviewed new and revised accounting pronouncements that have been issued but are not yet effective. These include: IFRS 7, Financial Instruments: Disclosure introduces enhanced disclosure around transfer of financial assets and associated risks, and is effective July 1, 2011, with early application permitted. The Company will be required to adopt IFRS 9 Financial Instruments, which replaces the current standard, IAS 39 Financial Instruments: Recognition and Measurement. The new standard replaces the current classification and measurement criteria for financial assets and liabilities with only two classification categories: amortized cost and fair value, and is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IFRS 10 Consolidated Financial Statements establishes principles for the presentation and preparation of consolidated financial statements when an entity controls one or more other entities. This standard (i) requires a parent entity (an entity that controls one or more other entities) to present consolidated financial statements; (ii) defines the principle of control, and establishes control as the basis for consolidation; (iii) sets out how to apply the principle of control to identify whether an investor controls an investee and therefore must consolidate the investee; and (iv) sets out the accounting requirements for the preparation of MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) consolidated financial statements.IFRS 10 supersedes IAS 27 Consolidated and Separate Financial Statements and SIC-12 Consolidation—Special Purpose Entities and is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IFRS 11 Joint Arrangements establishes the core principle that a party to a joint arrangement determines the type of joint arrangement in which it is involved by assessing its rights and obligations and accounts for those rights and obligations in accordance with that type of joint arrangement. This standard is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IFRS 12 Disclosure of Involvement with Other Entities requires the disclosure of information that enables users of financial statements to evaluate the nature of, and risks associated with, its interests in other entities and the effects of those interests on its financial position, financial performance and cash flows. This standard is effective for annual periods beginning on or after January 1, 2013, with early application permitted. IFRS 13 Fair Value Measurement defines fair value, sets out in a single IFRS a framework for measuring fair value and requires disclosures about fair value measurements. IFRS 13 applies when another IFRS requires or permits fair value measurements or disclosures about fair value measurements (and measurements, such as fair value less costs to sell, based on fair value or disclosures about those measurements), except for: share-based payment transactions within the scope of IFRS 2 Share-based Payment; leasing transactions within the scope of IAS 17 Leases; measurements that have some similarities to fair value but that are not fair value, such as net realizable value in IAS 2 Inventories or value in use in IAS 36 Impairment of Assets. This standard is effective for annual periods beginning on or after January 1, 2013, with early application permitted. The Company has not early adopted any of these standards and is currently evaluating the impact, if any, that these standards might have on its consolidated financial statements. 3. ACCOUNTS RECEIVABLE March 31, 2011 Dec. 31, 2010 Jan. 1, 2010 Harmonized sales tax (HST) recoverable $ $ $ Mexican value added tax ("IVA") recoverable Interest Receivable Other - $ $ $ Included in the IVA receivable at March 31, 2011 is $150,284 from 2007, $736,055 from 2008, and $115,805 from 2009 (no change from December 31, 2010) due from the Mexican government. Although recoveries to date have been slow and intermittent, the Company has discussed its outstanding IVA receivables with the Mexican authorities and there is no reason to believe these amounts will not be recovered (with interest) within a year. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements (Unaudited) As at March 31, 2011 (expressed in Canadian dollars) 4. MARKETABLE SECURITIES At March 31, 2011, the Company holds the following marketable securities: Marketable Securities (Note 3) as at March 31, 2011 Dec. 31, Jan. 1 March 31, 2011 Number Accumulated of Unrealized Shares Cost Gains Fair Value Fair Value Fair Value Available-for-sale securities Fresnillo PLC $ Canasil Resources Inc. Common Shares - Fair value through profit or loss Canasil Resources Inc. Warrants - - $ (1) In 2008, the Company purchased 1,000 shares of Fresnillo plc, a company which holds a 56% interest in Minera Juanicipio, S.A. De C.V. (Note 6). (2)In 2010, the Company acquired, by way of private placement, 1.5 million units of Canasil Resources Inc. (“Canasil”) as required under the Esparanza Option agreement (Note 7), for total consideration of $150,000.The units are comprised of one common share and one-half of one common share purchase warrant.Each whole warrant entitles the holder to purchase one common share of Canasil at a price of $0.15 until August 27, 2011.Subsequent to March 31, 2011, the Company exercised these 750,000 warrants at a cost of $112,500. Subsequent to March 31, 2011, the Company further subscribed to a second private placement of $200,000 in Canasil, fulfilling an obligation under the Esperanza option agreement. During the quarter ended March 31, 2011, the Company recognized an unrealized gain of $238,143 ($375,277 for the year ended December 31, 2010) in other comprehensive loss on the above marketable securities designated as available-for-sale instruments. During the quarter ended March 31, 2011, the Company recognized an unrealized gain of $120,000 ($140,200 for the year ended December 31, 2010) in the statement of loss on the above marketable securities designated as fair value through profit or loss instruments. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) 5. EQUIPMENT AND LEASEHOLD IMPROVEMENTS March 31, 2011 Accumulated Accumulated Cost Cost depreciation depreciation Net carrying Net carrying January 1, 2011 Additions March 31, 2011 January 1, 2011 Amortization March 31, 2011 amount amount Computer equipment $ Field equipment Leasehold improvements $ December 31, 2010 Accumulated Accumulated Net carrying Cost Cost depreciation depreciation Net carrying January 1, 2010 Additions Dec. 31, 2010 January 1, 2010 Amortization Dec. 31, 2010 amount amount Computer equipment $ Field equipment Leasehold improvements - - $ 6. INVESTMENT IN ASSOCIATE (“MINERA JUANICIPIO S.A. DE C.V.”) Pursuant to an original option agreement dated July 18, 2002 and subsequent corporate acquisitions the Company acquired a 100% interest in the Juanicipio Property in exchange for total consideration of $919,458. Of this amount, $656,125 was paid in cash and 366,667 common shares of the Company were issued at a value of $263,333. Pursuant to a letter of intent dated March 17, 2005 and a formal agreement effective July 1, 2005 (the “Agreement”) with Industrias Peñoles, S.A. de C.V. (“Peñoles”), the Company granted to Peñoles or any of its subsidiaries an option to earn a 56% interest in the Juanicipio Property in Mexico in consideration for Peñoles conducting US$5,000,000 of exploration on the property over four years and Peñoles purchasing US$1,000,000 of Common Shares of the Company in two tranches for US$500,000 each. In mid 2007, Peñoles met all of the earn-in requirements of the Agreement.In December 2007, the Company and Peñoles created an operating company named Minera Juanicipio, S.A. de C.V. (“Minera Juanicipio”) for the purpose of holding and operating the Juanicipio Property. In 2008, MAG was notified that Peñoles had transferred its 56% interest of Minera Juanicipio to Fresnillo plc (“Fresnillo”) pursuant to a statutory merger.Minera Juanicipio is held 56% by Fresnillo and 44% by the Company.In December 2007 all mineral rights and surface rights relating to the Juanicipio project held by the Company and Peñoles, respectively, were ceded into Minera Juanicipio.Minera Juanicipio is currently governed by a shareholders agreement.All costs relating to the project and Minera Juanicipio are required to be shared by the Company and Fresnillo pro-rata based on their ownership interests in Minera Juanicipio. To capitalize Minera Juanicipio, the Company invested 63.40 million pesos ($6.025 million) into Minera Juanicipio while Peñoles invested 80.69 million pesos ($7.668 million). MAG then received a payout from Minera Juanicipio of 26.41 million pesos ($2.510 million) against its MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) contribution of the Juanicipio mineral rights while Peñoles received 70.28 million pesos ($6.679 million) against its contribution of surface rights and the Company’s 44% share of exploration costs incurred by Peñoles subsequent to the completion of their earn-in and up to December 31, 2007. The Company has recorded its investment in Minera Juanicipio using the equity basis of accounting. The cost of the investment includes the carrying value of the deferred exploration and mineral and surface rights costs incurred by the Company on the Juanicipio Property and contributed to Minera Juanicipio plus the required net cash investment to establish and maintain its 44% interest. The Company’s historical investment relating to its interest in the Juanicipio property and Minera Juanicipio is detailed as follows: March 31, 2011 Dec. 31, 2010 Joint venture oversight expenditures incurred 100% by MAG Cash contributions to Minera Juanicipio (1) Total for the current period Balance, beginning of year (Janauary 1, 2011 and 2010) $ $ Translation adjustment ) ) Balance, end of period $ $ Represents the Company's 44% share of Minera Juanicipio cash contributions for the period Summary of the unaudited financial information of Minera Juanicipio: Evaluation and exploration expenditures in Minera Juanicipio for the quarter ended March 31, 2011 amounted to $US 864,748.At March 31, 2011 the assets of Minera Juanicipio consisted of cash and short term investments in the amount of 6.2 million pesos ($494,300), value added taxes recoverable and other receivables in the amount of 6.1 million pesos ($478,000) and mineral, surface rights and exploration expenditures in the amount of 300.4 million pesos ($24.1 million).Payables to Peñoles and other vendors for exploration work amounted to 1.4 million pesos ($110,000) while shareholders equity was 311.1 million pesos ($25.0 million).There are no expenses or income in Minera Juanicipio, as all mineral, surface rights and exploration expenditures are capitalized. 7. EXPLORATION AND EVALUATION ASSETS At March 31, 2011, the Company has the following exploration and evaluation assets: MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) Three months ended March 31, 2011 (Batopilas) Lagartos Cinco de Don Fippi Properties Mayo Esperanza Mojina Other Total Exploration and evaluation assets Acquisition costs of mineral & surface rights $- $- $- $- $- Camp costs Drilling - Geochemical - - Geological Geophysical - Gov't fees and licenses Metallurgical - Site administration Transport and shipping Travel - Balance January 1, 2011 Less amounts written off - Translation adjustment Balance, March 31, 2011 Year ended December 31, 2010 (Batopilas) Lagartos Cinco de Don Fippi Properties Mayo Esperanza Mojina Other Total Exploration and evaluation assets Acquisition costs of mineral & surface rights $- $- Camp costs Drilling - - Geochemical Geological Geophysical - Gov't fees and licenses Metallurgical - Site administration Transport and shipping Travel 40 Balance January 1, 2010 - - Less amounts written off - Translation adjustment - - Balance, December 31, 2010 MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) 7. EXPLORATION AND EVALUATION COSTS (continued) (a) Don Fippi (Batopilas) Property The Company has a 100% interest in the Don Fippi mining concessions located in the Batopilas, Chihuahua district of Mexico, subject to a royalty of 4.5% of the Net Smelter returns obtained from the property. To March 31, 2011, the Company has incurred $5,910,808 on exploration and evaluation costs on the property. (b)Lagartos Properties The Company has acquired a 100% interest in exploration concessions on mining claims (Lagartos) on the Fresnillo trend to the northwest (“Lagartos NW”) and southeast (“Lagartos SE”) of the Juanicipio property. To March 31, 2011, the Company has incurred $10,520,865 on exploration and evaluation costs on the Lagartosproperties. (c) Cinco de Mayo Property Under the terms of an agreement dated February 26, 2004, the Company has acquired a 100% interest in the Cinco de Mayo property (the “Cinco de Mayo Property”), subject to a 2.5% net smelter returns royalty. During the year ended December 31, 2008, the Company acquired a 100% interest in certain additional mining concessions internal to the Cinco de Mayo property from two separate vendors. The Company made a one-time payment of US$350,000 for these mining concessions. During the year ended December 31, 2009, the Company acquired a 100% interest in certain additional mining concessions internal or adjacent to the Cinco de Mayo property from three separate vendors. The Company made a one-time payment of $445,198 for these mining concessions. During the year ended December 31, 2009, the Company purchased surface rights in the Cinco de Mayo area for $789,253. During the year ended December 31, 2010, the Company entered into two option agreements to earn a 100% interest in five additional mining concessions adjacent to the Cinco de Mayo property. The Company paid US$40,000 upon executing the agreements, and in order to earn its 100% interest, the Company must pay an additional US$180,000 for these mining concessions, in stages through 2015. (d) Esperanza During the year ended December 31, 2010, the Company entered into an option agreement with Canasil Resources Inc. (“Canasil”) to earna 60% interest in certain mineral claims constituting the Esperanza Property, a silver-zinc-lead project covering 17,009 hectares, located 100 km SE of the city of Durango on the border between Durango and Zacatecas States. Pursuant to the agreement, the Company paid $50,000 upon signing the agreement, and to earn its 60% interest the Company must make additional cash payments of $450,000 in stages to September 1, 2013 and incur exploration expenditures of $5,000,000 in stages to September 1, 2014, including committed first year drilling of 1,500 metres and expenditures of CAD$750,000.To March 31, 2011, excluding acquisition costs, the Company had incurred $367,104 in exploration costs, but had not yet commenced drilling on the property. Under the terms of the agreement, MAG also agreed to acquire 1,500,000 units of Canasil at $0.10 per unit for a gross cost of $150,000, which closed on August 27, 2010 (see Note 4).Under the terms of the agreement, the Company is required to further subscribe to a second private placement of $200,000 in Canasil shares prior to August 27, 2011. Subsequent to the year, the Company fulfilled this obligation (see “Subsequent Events”). MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) (e) Mojina Property On March 30, 2010, the Company entered into an option agreement to earn a 100% interest in the Mojina Property, subject to a 2.5% net smelter returns royalty, half of which can be purchased at any time for US$1,250,000.Under the terms of the agreement, the Company paid US$35,000 upon signing the agreement and an additional US$65,000 on April 14, 2010.To earn its 100% interest, the Company is required to make additional scheduled cash payments totalling $960,000 through 2015, of which $50,000 was paid subsequent to the year end, and incur cumulative exploration expenditures totalling $US 2,500,000 over five years to 2015. To March 31, 2011, the Company had incurred $US 328,963 in exploration costs.On June 25, 2010, the Company acquired by concession an additional claim adjacent to the optioned properties. (f)Other Properties Other properties consist of the Lorena claims, the Nuevo Mundo claims, the Guigui claim options, and the San Ramone claims, , all in Mexico.The Company is required to make a cash payment of US$750,000 in July 2014 and incur another US$2,750,000 in exploration expenditures on the San Ramone claims by July 14, 2013, in order to maintain its acquisition rights under the San Ramone agreement. In the previous year ended December 31, 2010 the Company wrote down exploration and evaluation assets totalling $2,398,754 relating to the Salamex and Camino Duro properties., 8. SHARE CAPITAL (a)Issued and outstanding At March 31, 2011, there were 55,345,887 shares outstanding. During the quarter ended March 31, 2011, 184,273 stock options were exercised for cash proceeds of $568,207. During the year ended December 31, 2010, 1,241,545 stock options were exercised for cash proceeds of $3,398,991. On May 18, 2010, the Company closed a brokered private placement for 4,603,500 common shares of the Company at a price of $7.65 per share for gross proceeds of $35,216,775. The Company paid a 5.0% commission to the underwriters of $1,760,839, and legal, syndicate, and filing costs totaled an additional $307,214. (b)Stock options The Company has entered into Incentive Stock Option Agreements (“Agreements”) with directors, officers, employees and consultants. At the Annual General and Special Meeting of the Shareholders held on June 22, 2010 the Shareholders approved an amendment to the Company’s Stock Option Plan (the “Plan”) which fixed the maximum number of stock options that may be granted under the Plan to 5,453,839.As at March 31, 2011, 338,085 stock options remain available for grant under the Plan. The following table summarizes the Company’s options: MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) Period ended Weighted Year ended Weighted March 31, average Dec. 31, average exercise price exercise price Balance outstanding, beginning of year $ $ Activity during the period Options granted - - Options forfeited - - ) Options exercised ) ) Balance outstanding, end of period $ $ The following table summarizes options outstanding and exercisable as at March 31, 2011: Number Number Weighted average Weighted outstanding at exercisable at remaining average Exercise March 31, March 31, contractual life exercise price (years) price - - At the date the Agreements are entered into, the exercise price of each option is set no lower than the fair value of the common shares at the date of grant. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) During the period ended March 31, 2011, the Company granted nil stock options, (March 31, 2010 – 390,000). The Company has recorded $493,796 (March 31, 2010 - $1,159,401) of compensation expense relating to stock options vested to employees and consultants in the period ended March 31, 2011. During the period ended March 31, 2011 there were no stock options granted.For the period ended March 31, 2010, stock-based compensation expense was determined using an option pricing model assuming no dividends are to be paid, a weighted average volatility of the Company’s share price of 57%, an annual risk free interest rate of 2.54% and expected lives of three years. 9. CAPITAL RISK MANAGEMENT The Company’s objectives in managing its liquidity and capital are to safeguard the Company’s ability to continue as a going concern and to provide financial capacity to meet its strategic objectives. The capital structure of the Company consists of its shareholders’ equity comprising of share capital, share option reserve, accumulated other comprehensive loss and deficit. The Company manages the capital structure and makes adjustments to it in light of changes in economic conditions and the risk characteristics of the underlying assets. To maintain or adjust the capital structure, the Company may attempt to issue new shares, issue new debt, acquire or dispose of assets. In order to facilitate the management of its capital requirements, the Company prepares annual expenditure budgets that are updated as necessary depending on various factors, including successful capital deployment and general industry conditions. The annual and updated budgets are approved by the Board of Directors. The Company does not pay out dividends. As at March 31, 2011, the Company does not have any long-term debt and is not subject to any externally imposed capital requirements. The Company expects its current capital resources will be sufficient to carry out its exploration, development plans and operations through 2011 and into 2012. 10.FINANCIAL RISK MANAGEMENT The Company’s operations consist of the acquisition, exploration and development of district scale projects in the Mexican silver belt. The Company examines the various financial risks to which it is exposed and assesses the impact and likelihood of occurrence. These risks may include credit risk, liquidity risk, currency risk, interest rate risk and other price risks. Where material, these risks are reviewed and monitored by the Board of Directors. (a)Credit risk Counterparty credit risk is the risk that the financial benefits of contracts with a specific counterparty will be lost if a counterparty defaults on its obligations under the contract. This MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) includes any cash amounts owed to the Company by those counterparties, less any amounts owed to the counterparty by the Company where a legal right of set-off exists and also includes the fair values of contracts with individual counterparties which are recorded in the financial statements. (i)Trade credit risk The Company is in the exploration stage and has not yet commenced commercial production or sales. Therefore, the Company is not exposed to significant trade credit risk and overall the Company’s credit risk has not changed significantly from the prior year. (ii)Cash In order to manage credit and liquidity risk the Company’s policy is to invest only in highly rated investment grade instruments that have maturities of three months or less. Limits are also established based on the type of investment, the counterparty and the credit rating. (iii)Mexican value added tax As at March 31, 2011, the Company had a receivable of $2,087,934 from the Mexican government for value added tax. Although full recovery is expected by management, recoveries to date have been intermittent. The Company’s maximum exposure to credit risk as at March 31, 2011 is the carrying value of its cash and accounts receivable, as follows: March 31, 2011 Dec. 31, 2010 Jan. 1, 2010 Cash $ $ $ Accounts Receivable $ $ $ (b)Liquidity risk The Company has in place a planning and budgeting process to help determine the funds required to support the Company's normal operating requirements, its exploration and development plans, and its various optional property commitments (see Note 7). The annual budget is approved by the Board of Directors. The Company ensures that there are sufficient cash balances to meet its short-term business requirements. As at March 31, 2011, the Company owned share purchase warrants included in marketable securities that are classified as derivatives and marked-to-market each reporting period. By holding these warrants, the Company is inherently exposed to various risk factors including market price risk and liquidity risk. The Company's overall liquidity risk has not changed significantly from the prior year. (c)Currency risk The Company’s presentation and functional currency is the Canadian dollar, while the functional currency of its Mexican subsidiaries is the $US.The Company is therefore MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) exposed to the financial risk related to the fluctuation of foreign exchange rates, both in the Mexican Peso relative to the $US, and in the $US relative to the Canadian dollar. The Company does not use any derivative instruments to reduce its exposure to fluctuations in foreign exchange rates.The Company is also exposed to inflation risk in Mexico. Mexican Peso relative to the $US Although the majority of operating expenses in Mexico are both determined and denominated in $US, an appreciation in the Mexican peso relative to the $US will slightly increase the Company’s cost of operations in Mexico related to those operating costs denominated and determined in Mexican pesos. A depreciation in the Mexican peso against the $US will result in a loss to the extent that the Company holds net monetary assets in pesos. Specifically, the Company's foreign currency exposures is comprised of peso denominated cash and value added taxes receivable, net of accounts payable and accrued liabilities. The carrying amount of the Company’s peso net denominated monetary assets at March 31, 2011 is 19,935,600 Mexican pesos (December 31, 2010 – 18,045,500 pesos).A 10% depreciation in the peso relative to the $US would result in a loss as at March 31, 2011 of $164,810 (December 31, 2010 - $150,160).A 10% appreciation in the peso against the $US would result in a similar decrease in net loss. $US relative to the Canadian Dollar All of the Company’s foreign subsidiaries report their operating results in the $US, and therefore, exchange rate movements in the $US relative to the Canadian dollar will impact the consolidated results of the Mexican operations in Canadian dollar terms. Corporately, the Company holds a portion of its cash in $US ($US 668,807 at March 31, 2011 and $US 739,502 at December 31, 2010).A 10% depreciation in the $US relative to the Canadian dollar would result in a loss as at March 31, 2011 of $65,000 (December 31, 2010 - $73,500).A 10% appreciation in the $US relative to the Canadian dollar would result in a similar decrease in net loss. The Company’s reporting and presentation currency is the Canadian dollar. The functional currency the Company’s Mexican subsidiaries and investment in associate is the $US.In accordance with IAS 21 The Effects of Changes in Foreign Exchange Rates, assets and liabilities are translated to the reporting currency using the exchange rate at period end, and income, expenses and cash flow items are translated using the rate that approximates the exchange rates at the dates of the transactions (i.e. the average rate for the period), with the resulting exchange differences reported as a separate component of shareholders’ equity titled “Cumulative Translation Adjustment.”In substance, the Company's foreign currency exposure with respect to the $US is comprised of its Investment in its associate and in its three Mexican subsidiaries, and the net investment in those foreign operations.The sensitivity of the Company's other comprehensive loss for the period ended March 31, 2011 due to changes in the $US exchange rate in relation to the Canadian dollar is summarized as follows: a 10% appreciation in the Canadian dollar against the $US would increase the comprehensive loss for the period by $6,541,000, and a 10% depreciation in the Canadian dollar against the $US would decrease the comprehensive loss for the period by $6,541,000. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) (d)Interest rate risk The Company’s interest revenue earned on cash is exposed to interest rate risk. A decrease in interest rates would result in lower relative interest income and an increase in interest rates would result in higher relative interest income. 11.FINANCIAL INSTRUMENTS AND FAIR VALUE DISCLOSURES The Company’s financial instruments include cash, accounts receivable, interest receivable, marketable securities including warrants, and accounts payable and accrued liabilities. The carrying values of cash, accounts receivable, interest receivable, and accounts payable and accrued liabilities reported in the consolidated statement of financial position approximate their respective fair values due to the relatively short-term nature of these instruments. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy establishes three levels to classify the inputs to valuation techniques used to measure fair value. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are quoted prices in markets that are not active, quoted prices for similar assets or liabilities in active markets, inputs other than quoted prices that are observable for the asset or liability (for example, interest rate and yield curves observable at commonly quoted intervals, forward pricing curves used to value currency and commodity contracts and volatility measurements used to value option contracts), or inputs that are derived principally from or corroborated by observable market data or other means. Level 3 inputs are unobservable (supported by little or no market activity). The fair value hierarchy gives the highest priority to Level 1 inputs and the lowest priority to Level 3 inputs. The fair value of available-for-sale marketable securities is determined based on a market approach reflecting the closing price of each particular security as at the statement of financial position date. The closing price is a quoted market price obtained from the exchange that is the principal active market for the particular security, and therefore available-for-sale securities are classified within Level 1 of the fair value hierarchy. The fair value of fair value through profit or loss warrants that are not traded in an active market is determined using a Black-Scholes model based on assumptions that are supported by observable current market conditions and as such are classified within Level 2 of the fair value hierarchy. The use of possible alternative reasonable assumptions would not significantly affect the Company’s results. There were no financial instruments fair valued within Level 3 of the fair value hierarchy as at March 31, 2011. 12.SEGMENTED INFORMATION The Company operates in one segment, being the exploration of mineral properties in Mexico. Substantially all of the Company’s long term assets are located in Mexico and the Company’s executive and head office is located in Canada. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) 13.RELATED PARTY TRANSACTIONS The Company is party to a Field Services Agreement, whereby it has contracted exploration services in Mexico with MINERA CASCABEL S.A. de C.V. (“Cascabel”) and IMDEX Inc. (“IMDEX”).As of January 2006, these companies have a common director with the Company.During the quarter ended March 31, 2011, the Company accrued or paid Cascabel and IMDEX consulting, administration and travel fees totaling $102,829 (March 31, 2010 - $55,300) and exploration costs totaling $579,268 (March 31, 2010 - $609,905) under the Field Services Agreement. These transactions were incurred in the normal course of business and are measured at the exchange amount which was the consideration established and agreed to by the noted parties. Any amounts due to related parties arising from the above transactions are unsecured, non-interest bearing and are due upon receipts of invoices. The immediate parent and ultimate controlling party of the Company is MAG Silver Corp. (incorporated in British Columbia, Canada). The details of the Company’s subsidiaries and ownership interests are as follows: Significant subsidiaries of the Company are as follows: MAG' effective interest Name Country of Incorporation Principal Activity 2011 (%) 2010 (%) Minera Los Lagartos, S.A. de C.V. Mexico Exploration 100% 100% Minera Pozo Seco S.A. de C.V.(1) Mexico Exploration 100% 100% Minera Sierra Vieja S.A. de C.V.(1) Mexico Exploration 100% 100% (1) Incorporated in September 2010. Balances and transactions between the Company and its subsidiaries, which are related parties of the Company, have been eliminated on consolidation and are not disclosed in this note. Compensation of Key Management Personnel During the period, compensation of key management personnel was as follows: Three months ended March 31, Short term employee benefits $ $ Share based payments - $ $ Key management personnel are those persons having authority and responsibility for planning, directing and controlling the activities of the Company, directly or indirectly, and consists of its Directors, the Chief Executive Officer, the Chief Financial Officer and the Vice President of Operations. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) 14.COMMITMENTS The Company’s minimum lease payments under its five year office lease agreement are as follows: The Company is subject to various investigation, claims and legal and tax proceedings covering matters that arise in the ordinary course of business activities. Each of these matters is subject to various uncertainties and it is possible that some of these matters may be resolved unfavourably to the Company.Certain conditions may exist as of the date of the financial statements are issued, which may result in a loss to the Company but which will only be resolved when one or more future events occur or fail to occur. 15.TRANSITION TO IFRS As set out in Note 2, these are the Company’s first condensed interim consolidated financial statements for the period covered by the first annual consolidated financial statements prepared in accordance with IFRS. An explanation of how the transition from previous Canadian GAAP to IFRS has affected the Company’s financial position and financial performance is set out in this note. The accounting policies set out in Note 2 have been applied in preparing the financial statements for the period ended March 31, 2011, the comparative information presented in these financial statements for the period ended March 31, 2010 and in the preparation of an opening IFRS statement of financial position at 1 January 2010 (the Company’s date of transition to IFRS).IFRS has many similarities with Canadian GAAP as it is based on a similar conceptual framework. However, there are important differences with regard to recognition, measurement and disclosure. While adoption of IFRS did not change the Company’s actual cash flows, it resulted in changes to the statement of financial position, statement of loss and comprehensive loss, and statement of changes in shareholders’ equity as set out below in the reconciliation to previously reported financial statements to IFRS: · Transitional Consolidated Statement of Financial Position Reconciliation – January 1, 2010 · Consolidated Interim Statement of Financial Position Reconciliation – March 31, 2010 · Consolidated Statement of Financial Position Reconciliation – December 31, 2010 · Consolidated Interim Statement of Comprehensive Loss Reconciliation – March 31, 2010 · Consolidated Statement of Comprehensive Loss Reconciliation – December 31, 2010 MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) The January 1, 2010 Canadian GAAP transitional consolidated statement of financial position has been reconciled to IFRS as follows: January 1, 2010 Effect of Canadian transition to Note 15: GAAP IFRS IFRS ASSETS Current Assets Cash $ $ Accounts receivable Marketable securities Prepaid expenses TOTAL CURRENT ASSETS - EQUIPMENT INVESTMENT IN ASSOCIATE (a) & (c) EXPLORATION AND EVALUATION ASSETS (b) & (c) ) TOTAL ASSETS $ $ ) $ CURRENT Trade and other payables $ - $ Share Capital Share option reserve (formerly contributed surplus) Accumulated other comprehensive loss (c), (d), (e)(ii) ) Deficit (c), (d), (e)(ii) TOTAL SHAREHOLDERS' EQUITY ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ ) $ MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) The March 31, 2010 Canadian GAAP consolidated interim statement of financial position has been reconciled to IFRS as follows: March 31, 2010 Effect of Canadian transition to Note 15: GAAP IFRS IFRS ASSETS Current Assets Cash $ Accounts receivable Marketable securities Prepaid expenses TOTAL CURRENT ASSETS EQUIPMENT INVESTMENT IN ASSOCIATE (a) & (c) EXPLORATION AND EVALUATION ASSETS (b) & (c) ) TOTAL ASSETS $ $ ) $ CURRENT Trade and other payables $ Share Capital Share option reserve (formerly contributed surplus) Accumulated other comprehensive loss (c), (d), (e)(ii) Deficit (c), (d), (e)(ii) TOTAL SHAREHOLDERS' EQUITY ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ ) $ MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) The December 31, 2010 Canadian GAAP consolidated statement of financial position has been reconciled to IFRS as follows: December 31, 2010 Effect of Canadian transition to Note 15: GAAP IFRS IFRS ASSETS Current Assets Cash $ $ Accounts receivable Marketable securities Prepaid expenses TOTAL CURRENT ASSETS EQUIPMENT INVESTMENT IN ASSOCIATE (a) & (c) EXPLORATION AND EVALUATION ASSETS (b) & (c) ) TOTAL ASSETS $ $ ) $ CURRENT Trade and other payables $ $ Share Capital Share option reserve (formerly contributed surplus) Accumulated other comprehensive loss (c), (d), (e)(ii) Deficit (c), (d), (e)(ii) TOTAL SHAREHOLDERS' EQUITY ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ ) $ MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) The Canadian GAAP consolidated interim statement of comprehensive loss for the three month period ended March 31, 2010 has been reconciled to IFRS as follows: Three months ended March 31, 2010 Effect of Canadian transition to Note GAAP IFRS IFRS EXPENSES Accounting and audit $ $ Amortization Filing and transfer agent fees Foreign exchange loss (gain) (c ) ) General office and property investigation Legal Management and consulting fees Mineral property costs written off - - Shareholder relations Stock compensation expense (d) - Travel ) INTEREST INCOME GAIN ON WARRANT MARK-TO-MARKET - - NET LOSS $ ) $ $ ) OTHER COMPREHENSIVE INCOME (LOSS) CURRENCY TRANSLATION ADJUSTMENT (c), (e)(ii) ) ) UNREALIZED GAIN (LOSS) ON MARKETABLE SECURITIES ) COMPREHENSIVE LOSS $ ) $ ) $ ) MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) The Canadian GAAP consolidated statement of comprehensive loss for the year ended December 31, 2010 has been reconciled to IFRS as follows: Year ended December 31, 2010 Effect of Canadian transition to Note GAAP IFRS IFRS EXPENSES Accounting and audit $ $ Amortization Filing and transfer agent fees Foreign exchange loss (gain) (c ) ) General office and property investigation Legal Management and consulting fees Mineral property costs written off ) Shareholder relations Stock compensation expense (d) - Travel ) INTEREST INCOME GAIN ON WARRANT MARK-TO-MARKET NET LOSS $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS) CURRENCY TRANSLATION ADJUSTMENT (c), (e)(ii) ) ) UNREALIZED GAIN ON MARKETABLE SECURITIES ) ) COMPREHENSIVE LOSS $ ) $ ) ) The following paragraphs explain the key differences between the Company’s accounting policies under IFRS and those under Canadian GAAP and their impacts on the Company’s consolidated statements of financial position and consolidated statements of comprehensive loss: a) Investment in Associate-Previously under Canadian GAAP, the Company’s investment in the Minera Juanicipio Joint Venture was classified as “Investment in Minera Juanicipio S.A. de C.V.”Under IAS 28 Investments in Associates, the term “associates” is used for investments in entities where the investor has significant influence, and accordingly under IFRS terminology, MAG’s 44% interest in the Minera Juanicipio Joint Venture is now classified as an “associate” under IFRS.The investment is still accounted for using the equity method. b) Previously the Company classified its property expenditures as either “mineral rights” (costs to acquire options to acquire interests in unproven mineral properties) or “deferred exploration costs” (direct exploration costs incurred by the Company in its effort to determine the existence of economically mineable ore including the cost of feasibility studies).IFRS 6 “exploration for and evaluation of mineral resources,” which prescribes the financial reporting for the exploration for and evaluation of mineral resources, defines ‘phases of a mine’s operations’ as either: exploration; evaluation; development; construction; production; and closure (each with their own accounting implications).The previously capitalized ‘mineral rights’ and ‘deferred exploration costs’ have been classified as “exploration and evaluation costs” consistent with IFRS terminology. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) c) IAS 21, “The effects of changes in foreign exchange rates” requires that each individual entity within a reporting entity (parent, foreign subsidiaries, and associates) must determine its own functional currency.A list of primary and secondary indicators is used under IFRS in this determination, and these differ in content and emphasis to a certain degree from those factors used under Canadian GAAP.IAS 21 sets out a more specific approach to determining the functional currencies of a reporting entity and its subsidiaries, and prioritizes influencing factors. Under Canadian GAAP, no factor is identified as having any greater relative importance. Under Canadian GAAP, the Company and all of its wholly owned subsidiaries operated with the Canadian dollar as their functional currency, with the Mexican subsidiaries considered as ‘integrated’ subsidiaries and translated accordingly using the temporal method of translation, with foreign exchange gains losses impacting the Statement of Operations. The Mexican subsidiaries were considered to have a Canadian functional currency because of their reliance on the parent company to finance their operations and provide key decision making. Effective December 31, 2007, under Canadian GAAP, the Company had concluded that the functional currency of its 44% owned Minera Juanicipio was the Mexican peso as expenditures in Minera Juanicipio were principally being incurred in pesos and funded by advances from the venturers which were denominated in pesos. The Company translated its net investment in Minera Juanicipio using the current rate method with translation gains and losses recorded in other comprehensive loss, a component of shareholders’ equity. In re-assessing the functional currency of each entity under IFRS guidelines, management concluded that the functional currency of each of the three Mexican subsidiaries and of its 44% owned associate, Minera Juanicipio, is the $US.This determination was based on the fact that the $US is the influencing factor in the primary indicators used in the IFRS evaluation, and that the weight given to the currency of financing under Canadian GAAP is diminished under the IFRS analysis. As a result, the Mexican subsidiaries and the associate Minera Juanicipio have a different functional currency ($US) than the Company’s functional and presentation currency of the Canadian dollar. Rather than being translated to the Canadian dollar using the using the temporal method of translation, the subsidiaries have retrospectively been translated into the Canadian dollar consolidation using a translation methodology that parallels the current rate method, with foreign exchange differences going through a ‘Cumulative Translation Adjustment’ within shareholders’ equity.The net investment in the associate has also been retrospectively recast with a $US functional currency, prior to the translation to Canadian dollars using the current rate method. d) IFRS 2 share based payments Under Canadian GAAP, the fair value of stock-based awards with graded vesting are calculated as one grant and the resulting fair value is recognized on a straight-line basis over the vesting period, with forfeitures of awards recognized as they occur.Under IFRS, each tranche of an award with different vesting dates is considered a separate grant for the calculation of fair value, and the resulting fair value is amortized over the vesting period of the respective tranches. Forfeiture estimates are recognized in the period they are estimated, and are revised for actual forfeitures in subsequent periods. There were no material differences in the calculation of share based payments under IFRS as compared to under Canadian GAAP. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) e) IFRS 1 “First-time Adoption of International Financial Reporting Standards” (“IFRS 1”) sets forth guidance for the initial adoption of IFRS.Under IFRS 1 the standards are applied retrospectively at the transitional statement of financial position date with all adjustment to assets and liabilities taken to retained earnings unless certain exemptions are applied. The Company has applied the following exemptions to its opening statement of financial position dated January 1, 2010: (i)Business Combinations IFRS 1 indicates that a first-time adopter may elect not to apply IFRS 3 Business Combinations retrospectively to business combinations that occurred before the date of transition to IFRS. The Company has taken this election and will apply IFRS 3 prospectively to business combinations that occur on or after January 1, 2010. (ii) Cumulative translation differences IFRS 1 allows a first-time adopter to not comply with the requirements of IAS 21 The Effects of Changes in Foreign Exchange Rates for cumulative translation differences that existed as at the date of transition to IFRS. The Company has chosen to apply this election and has eliminated the cumulative translation difference that arose from translating the Company’s Mexican operations prior to January 1, 2010, and adjusted retained earnings by the same amount at the date of transition to IFRS. If, subsequent to adoption, a foreign operation is disposed of, the translation differences that arose before the date of transition to IFRS will not affect the gain or loss on disposal. iii)Share-based payment transactions The Company has elected under IFRS 1 to not apply IFRS 2 to equity settled share based payments that were granted on or before November 7, 2002 or to equity settled share based payments that were granted subsequent to November 7, 2002 but vested before the date of transition to IFRS. IFRS 1 also outlines specific guidelines that a first-time adopter must adhere to under certain circumstances. The Company has applied the following guideline to its opening statement of financial position dated January 1, 2010: iv)Estimates In accordance with IFRS 1, an entity’s estimates under IFRS at the date of transition to IFRS must be consistent with estimates made for the same date under previous GAAP, unless there is objective evidence that those estimates were in error. The Company’s IFRS estimates as of January 1, 2010 are consistent with its Canadian GAAP estimates for the same date. MAG SILVER CORP. (An exploration stage company) Notes to the Condensed Interim Consolidated Financial Statements(Unaudited) As at March 31, 2011 (expressed in Canadian dollars) 16.SUBSEQUENT EVENTS Subsequent to March 31, 2011, the Company: a) Issued 73,999 common shares pursuant to the exercise of stock options between $2.00 and $6.32 per share for aggregate proceeds of $237,449. b) Upon the closing of a private placement previously subscribed to, received 500,000 units of Canasil, at a price of $0.40 per unit and paid total consideration of $200,000, fulfilling its obligation under the Esparanza Option agreement (Note 7d) to further subscribe in a private placement of $200,000 in Canasil shares prior to August 27, 2011.The units are comprised of one common share and one-half of one common share purchase warrant.Each whole warrant entitles the holder to purchase one common share of Canasil at a price of $0.60 within one year of closing.If, beginning six months following the closing of the private placement, the closing price of Canasil’s shares equals or exceeds $1.40 per share for a period of ten consecutive trading days, Canasil will have the right to accelerate the expiry date of the Warrants with at least 30 days written notice to MAG. c)Exercised 750,000 held for trading warrants of Canasil at a total cost of $112,500. d) Received a favourable unanimous ruling of a three member arbitral panel of the International Court of Arbitration of the International Chamber of Commerce (“ICC”) with respect to the arbitration proceedings commenced in Mexico against its joint venture partner, Fresnillo.The ICC upheld MAG's interpretation that Fresnillo breached the standstill provision in the Shareholders Agreement and, in accordance with Mexican law, awarded MAG US$1.86 million in damages.The damage award represents MAG's direct costs of defending Fresnillo’s improper take-under bid in late 2008 and 2009.More importantly, by upholding the standstill provision, the ICC has confirmed that MAG and its shareholders are protected from a further lowball and opportunistic take-under bid by Fresnillo.On May 31, 2011, the Company received payment of the US$1.86 million award from Fresnillo.
